DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 10/7/2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3152846 to Dumpis (“Dumpis”).
-From Claim 1: Dumpis discloses a bearing arrangement in a vehicle body of a vehicle, comprising:
an outer sleeve 2;
an inner sleeve 12 mounted in the outer sleeve and configured to slide relative to the outer sleeve (Col. 3, l. 52); and
14, 16 that surrounds the inner sleeve and is connected to the inner sleeve in a rotationally fixed manner, wherein the sleeve-shaped plastic sliding bearing is longer than the outer sleeve and is delimited by a first sleeve rim 20 that protrudes beyond the outer sleeve, and wherein the first sleeve rim is configured to be form-locked and to resist rotation (by 6).
-From Claim 2: Dumpis discloses wherein the first sleeve rim comprises a polygonal cross-section (hexagonal inner shape; Col. 3, ll. 46-47) or an asymmetrical cross-section.
-From Claim 3: Dumpis discloses wherein the polygonal cross-section comprises a hexagonal cross-section, and wherein the asymmetrical cross-section comprises a beveled or single-edged cross-section or an oval cross-section.
-From Claim 4: Dumpis discloses wherein the outer sleeve forms a second outer sleeve of a fastening shackle 1 or is inserted in the fastening shackle.
-From Claim 10: Dumpis discloses wherein the sleeve-shaped plastic sliding bearing 14, 16 is delimited by a second sleeve rim 19, wherein the second sleeve rim is shaped to form a collar configured to support the outer sleeve in an axial direction.
-From Claim 14: Dumpis discloses wherein the sleeve-shaped plastic sliding bearing is formed in one piece (e.g., at 14) from a plastic, and wherein the inner sleeve and the outer sleeve are formed from a metal.
-From Claim 18: Dumpis discloses a fastening arrangement for a motor vehicle, comprising:
a fastening shackle 1 that has a bearing end; and
a bearing arrangement comprising:
an outer sleeve 2;
an inner sleeve 12 mounted in the outer sleeve and configured to slide within the outer sleeve (Col. 3, l. 52); and
14, 16 that surrounds the inner sleeve and is connected to the inner sleeve in a rotationally fixed manner, wherein the sleeve-shaped plastic sliding bearing is longer than the outer sleeve and is delimited by a first sleeve rim 20 that protrudes beyond the outer sleeve, and wherein the first sleeve rim is configured to be form-locked and to resist rotation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpis in view of US 4400898 to Christensen et al. (“Christensen”).
-From Claims 11-13: Christensen teaches a bearing arrangement similar to Dumpis, wherein a second sleeve rim 22 comprises a circumferential seal 42 configured to seal a sleeve-shaped plastic sliding bearing with respect to an outer sleeve 11 (from Claim 11); wherein the further circumferential seal comprises a ring seal (from Claim 12); and wherein the ring seal comprises an O-ring seal (from Claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dumpis by adding a circumferential sealing O-ring as taught by Christensen in order to prevent moisture and/or debris from entering between the sliding surfaces of the bearing assembly.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpis.
-From Claim 15: Dumpis does not disclose wherein the sleeve-shaped plastic sliding bearing is injection-molded onto the inner sleeve.  However, the determination of patentability of product-by-process claims is based on the product itself, and the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, because injection-molding the plastic sliding bearing onto the inner sleeve would result in a product that is the same as, or obvious from, the bearing as it exists in Dumpis, the recitation of the method by which the bearing is made does not distinguish it from that of Dumpis.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpis in view of US 2015/0375788 to Yun et al. (“Yun”).
-From Claim 16: Dumpis discloses wherein an outer surface of the inner sleeve 12 faces towards the sleeve-shaped plastic sliding bearing; however, Dumpis does not disclose that said outer surface has a knurling.
Yun teaches the notion that knurling on abutting surfaces increases the frictional force between them, thereby preventing them from slipping with respect to each other (para. 54).  Given that the inner sleeve and plastic bearing of Dumpis are not intended to slide axially with respect to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dumpis by adding knurling as taught by Yun in order to provide a more secure connection between sliding bearing and inner sleeve.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumpis in view of US 5263778 to Jordens (“Jordens”).
-From Claim 17: Jordens teaches a bearing arrangement similar to Dumpis, a lateral surface of an outer sleeve 9 faces towards a sleeve-shaped plastic sliding bearing 8 and has at least one depression 32 configured to hold a lubricant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dumpis by adding a lubricant depression on a lateral surface of outer sleeve 2 facing towards bearing 16, 18 as taught by Jordens in order to provide increased/ease of sliding between those two surfaces.

Allowable Subject Matter
Claims 5-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        1/27/2022